

116 HR 291 IH: Coastal Economies Protection Act
U.S. House of Representatives
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 291IN THE HOUSE OF REPRESENTATIVESJanuary 8, 2019Mr. Cunningham (for himself and Mr. Rooney of Florida) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Outer Continental Shelf Lands Act to place a ten-year moratorium on oil and gas
			 preleasing, leasing, and related activities on the Outer Continental Shelf
			 in the North Atlantic, Mid-Atlantic, South Atlantic, and Straits of
			 Florida planning areas and in the Eastern Gulf of Mexico.
	
 1.Short titleThis Act may be cited as the Coastal Economies Protection Act. 2.Moratorium on oil and gas preleasing, leasing, and related activities in certain areas of the outer continental shelfSection 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) is amended by adding at the end the following:
			
				(i)Moratorium on oil and natural gas preleasing, leasing, and related activities in certain areas of
			 the outer continental shelf
 (1)MoratoriumEffective during the period beginning on the date of enactment of this subsection and ending on June 30, 2029, the Secretary shall not offer for leasing, preleasing, or any related activity on the following geographic areas of the outer Continental Shelf:
 (A)The North Atlantic planning area. (B)The Mid-Atlantic planning area.
 (C)The South Atlantic planning area. (D)The Straits of Florida Planning Area.
 (E)The area of the Eastern Gulf of Mexico described in section 104(a) of the Gulf of Mexico Energy Security Act of 2006 (title I of division C of Public Law 109–432; 43 U.S.C. 1331 note).
 (2)Limitation on effectNothing in this subsection affects any right under any lease issued under this Act before the date of the enactment of this subsection..
		